Citation Nr: 0025523	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible. 


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that service connection is warranted 
for the cause of the veteran's death because his fatal lung 
cancer resulted from his tobacco use, which began during 
service in World War II.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service incurrence or aggravation of a malignant 
tumor or diabetes may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (1999).  Additional disability resulting 
from the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

As a preliminary matter, the Board must determine whether the 
appellant has presented evidence of a well-grounded claim, 
that is, whether she has presented a claim that is plausible 
and meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that a determination of whether the veteran is 
dependent on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97. 

The Board notes that in a May 1997 memorandum from the VA 
Under Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  In light of this opinion of the Under Secretary 
for Health, the Board also finds that nicotine dependence is 
a disease for purposes of VA benefits.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  However, this provision only applies to claims 
filed after June 9, 1998, and therefore does not affect the 
appellant's claim.

The veteran's death certificate shows that he died on March 
[redacted], 1992, at the age of 71 at a local hospital.  The 
immediate cause of death was lung cancer.  Diabetes mellitus was 
listed as a significant condition which contributed to death but 
did not result in the underlying cause. 

At the time of the veteran's death, service connection was in 
effect for partial paralysis of the right musculocutaneous 
nerve, evaluated as 10 percent disabling, and for a right 
shoulder disorder and hemorrhoids, both of which were 
evaluated as noncompensably disabling.  

The medical evidence shows and the appellant does not dispute 
that the veteran was not found to have lung cancer or 
diabetes until many years after his discharge from service.  
Service medical records do not include any reference to the 
veteran's use of tobacco.  Although the medical evidence 
indicates that the veteran was a cigarette smoker in 1950 and 
thereafter, there is no medical evidence showing a diagnosis 
of nicotine dependence in service or thereafter.  Moreover, 
the record contains no medical opinion that the veteran's 
cancer was due to the use of tobacco during his three and 
half years of active service, as opposed to the decades of 
tobacco use by the veteran subsequent to service, and no 
medical evidence otherwise suggesting that the veteran's lung 
cancer or diabetes mellitus was etiologically related to 
service.

The evidence of a nexus between the veteran's fatal lung 
cancer and service is limited to the appellant's own 
statements; however, as a lay person, she is not qualified to 
provide a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board must conclude 
that the appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

